Restricted Stock Award Agreement            Page 1 of 3




COMERICA INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT
THIS AGREEMENT (the "Agreement") between Comerica Incorporated (the "Company")
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time (the "Plan"). The Company
will provide a copy of the Plan to the Award Recipient upon request.
WITNESSETH:
1.    Award of Stock. Pursuant to the provisions of the Plan, the Company hereby
awards the Award Recipient, subject to the terms and conditions of the Plan
(incorporated herein by reference), and subject further to the terms and
conditions in this Agreement, XXX Shares of $5.00 par value common stock of the
Company (the "Stock Award").
2.    Vesting of Stock Award. Until it is vested, the Stock Award is subject to
forfeiture. Subject to the terms of the Plan and this Agreement, including
without limitation, paragraph 6 and fulfillment of the employment requirements
in paragraph 5 below, the Stock Award will vest and become free of restrictions
on the third anniversary of the Effective Date of this Stock Award.
As soon as administratively feasible after the vesting of the Stock Award and
the satisfaction of any applicable taxes pursuant to paragraph 13 of this
Agreement, the Company will deliver to the Award Recipient (or to the designated
Beneficiary of the Award Recipient if the Award Recipient is not then living)
evidence of his or her ownership (by book entry or certificate), of the Shares
subject to the vested Stock Award for which any applicable taxes have been paid.
3.    Special Vesting and Forfeiture Terms.
(A) Forfeiture Resulting From Acts Occurring During the Grant Year.
Notwithstanding the provisions of Section 2 hereof, if it shall be determined at
any time subsequent to the Effective Date that Award Recipient has, during the
calendar year in which the Effective Date occurs (the “Grant Year”), (i) failed
to comply with Company policies and procedures, including the Code of Business
Conduct and Ethics or the Senior Financial Officer Code of Ethics (if
applicable), (ii) violated any law or regulation, (iii) engaged in negligent or
willful misconduct, (iv) engaged in activity resulting in a significant or
material Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk
management or lack of judgment in discharge of Company duties, and such failure,
violation, misconduct, activity or behavior (1) demonstrates an inadequate
sensitivity to the inherent risks of Award Recipient’s business line or
functional area, and (2) results in, or is reasonably likely to result in, a
material adverse impact (whether financial or reputational) on the Company or
Award Recipient’s business line or functional area, all or part of the Shares
covered by this Stock Award that have not yet become vested at the time of such
determination may be cancelled and forfeited. “Inadequate sensitivity” to risk
is demonstrated by imprudent activities that subject the Company to risk
outcomes in future periods, including risks that may not be apparent at the time
the activities are undertaken.
(B) Forfeiture of Units for Acts Occurring in Years other than the Grant Year.
Notwithstanding the provisions of Section 2 hereof, if the Award Recipient
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to paragraph (A) above, and it shall be determined
that Award Recipient, as a result of risk-related behavior, should be subject to
the forfeiture of all or part of any such award granted in such Other Grant Year
in accordance with the terms of such clause, then the unvested Units granted
under this Agreement shall be subject to forfeiture to the extent necessary to
equal the Unsatisfied Forfeiture Value (as defined below). The term “Unsatisfied
Forfeiture Value” shall mean the value (as determined by the Committee in its
absolute discretion) of any portion of the Award determined by the Committee to
be subject to forfeiture with respect to the Other Grant Year (without regard to
whether or not some portion thereof has already vested) that has in fact vested
prior to such determination by the Committee. All or a portion of unvested
Shares granted under this Agreement shall be subject to forfeiture in order to
satisfy as much as possible of the Unsatisfied Forfeiture Value, and the
valuation of such Shares for such purpose shall be determined in the absolute
discretion of the Committee.
4.    Cancellation of Stock Award. The Committee has the right to cancel for no
consideration all or any portion of the Stock Award in accordance with Section 4
of the Plan if the Committee determines in good faith that the Award Recipient
has done any of the following: (i) committed a felony; (ii) committed fraud;
(iii) embezzled; (iv) disclosed confidential information or trade secrets; (v)
was terminated for Cause; (vi) engaged in any activity in competition with the
business of the Company or any Subsidiary or Affiliate of the Company; or (vii)
engaged in conduct that adversely affected the Company.
The Delegate shall have the power and authority to suspend the vesting of or the
right to receive the Shares in respect of all or any portion of the Stock Award
if the Delegate makes in good faith the determination described in the preceding
sentence. Any such suspension of a Stock Award shall remain in effect until the
suspension shall be presented to and acted on by the Committee at its next
meeting. This paragraph 4 shall have no application following a Change of
Control of the Company.




--------------------------------------------------------------------------------

Restricted Stock Award Agreement            Page 2 of 3


5.    Employment Requirements. Except as provided in this Agreement, in order to
vest in and not forfeit the Stock Award, the Award Recipient must remain
employed by the Company or one of its Affiliates until the Stock Award has
vested. If there is a Termination of Employment for any reason (other than due
to death or Disability) before the Stock Award has vested, the Award Recipient
will forfeit the Stock Award immediately following the Termination of Employment
unless the Committee determines otherwise. If there is a Termination of
Employment due to the death or Disability of the Award Recipient prior to this
Stock Award vesting, the Stock Award will vest as of the date of the Award
Recipient’s Termination of Employment due to death or Disability.
6.    Effect of a Change of Control. This Stock Award will vest and become free
of restrictions on the date a Change of Control of the Company occurs.
7.    Nontransferability. Neither this Stock Award nor any of the rights
pertaining thereto or under this Agreement, shall be transferable other than by
will or the laws of intestacy until the Stock Award has vested; provided,
however, that the Award Recipient may, in the manner established by the
Committee, designate a Beneficiary to receive any property distributable with
respect to the Stock Award upon the death of the Award Recipient. Prior to
vesting, this Stock Award and any rights pertaining thereto or under this
Agreement may not be pledged, alienated, attached or otherwise encumbered. Any
purported pledge, alienation, attachment or encumbrance of the Stock Award
contrary to the provisions of this Agreement or the Plan shall be void and
unenforceable against the Company or any Affiliate.
8.    Voting and Dividends. The Award Recipient shall have the right to vote the
Shares underlying the unvested Stock Award and to receive any cash dividends or
cash distributions that may be paid with respect thereto. Subject to the terms
of the Plan, in the event of a stock dividend, stock distribution, stock split,
division of shares or other corporate structure change which results in the
issuance of additional Shares with respect to any Share of the Stock Award prior
to such Stock Award having vested, such additional Shares will be subject to the
same restrictions and vesting requirements as are applicable to such unvested
Share of the Stock Award.
9.    No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer on the Award Recipient any right to continue in the employment of
the Company or its Affiliates for any given period or on any specified terms nor
in any way affect the Company's or its Affiliates' right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.
10.    Compliance with Laws and Regulations. The Stock Award and the obligation
of the Company to deliver the Shares subject to the Stock Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.
11.    Binding Nature of Plan. The Award Recipient agrees to be bound by all
terms and provisions of the Plan and related administrative rules and
procedures, including terms and provisions and administrative rules and
procedures adopted and/or modified after the granting of the Stock Award. In the
event any provisions of this Agreement are inconsistent with those of the Plan,
the provisions of the Plan shall control.
12.    Notices. Any notice to the Company under this Agreement shall be in
writing to the following address or facsimile number: Human Resources -
Executive Compensation, Comerica Incorporated, 1717 Main Street, MC 6515,
Dallas, TX 75201; Facsimile Number: 214-462-4430. The Company will address any
notice to the Award Recipient to his or her current address according to the
Company's personnel files. All written notices provided in accordance with this
paragraph shall be deemed to be given when (a) delivered to the appropriate
address(es) by hand or by a nationally recognized overnight courier service
(costs prepaid); (b) sent by facsimile to the appropriate facsimile number, with
confirmation by telephone of transmission receipt; or (c) received by the
addressee, if sent by U.S. mail to the appropriate address or by Company
inter-office mail to the appropriate mail code. Either party may designate in
writing some other address or facsimile number for notice under this Agreement.
13.    Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Award Recipient for Federal income tax
purposes with respect to any Shares subject to this Stock Award, the Award
Recipient shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all Federal, state and local income and
employment taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. The Award Recipient authorizes the Company
to withhold from his or her compensation to satisfy any income and employment
tax withholding obligations in connection with the Stock Award. The Award
Recipient agrees that the Company may delay removal of the restrictive legend
until proper payment of such taxes has been made by the Award Recipient. The
Award Recipient shall, to the extent permitted by law, have the right to satisfy
tax withholding obligations (provided the amount withheld does not exceed the
maximum statutory tax rate in the Award Recipient’s applicable tax jurisdiction
or such lesser amount as is necessary to avoid adverse accounting treatment for
the Company) in connection with the Stock Award by authorizing the Corporation
to withhold from the Shares otherwise issuable to the individual pursuant to the
vesting of the Stock Award, a number of shares having a Fair Market Value, as of
the Tax Withholding Date, which will satisfy the amount of the withholding tax
obligation.




--------------------------------------------------------------------------------

Restricted Stock Award Agreement            Page 3 of 3


Further, unless determined otherwise by the Committee, the Award Recipient may
satisfy such obligations under this paragraph 13 by any other method authorized
under Section 9 of the Plan.
14.    Recoupment. In addition to the cancellation provisions of paragraphs 3
and 4, Shares granted pursuant to this Agreement shall be subject to the terms
of the recoupment (clawback) policy adopted by the Company as in effect from
time to time, as well as any recoupment/forfeiture provisions required by law
and applicable to the Company or its subsidiaries, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act;
provided, however, to the extent permitted by applicable law, the Company’s
recoupment (clawback) policy shall have no application to this Award following a
Change of Control of the Company.
15.    Voluntary Participation. Participation in the Plan is voluntary. The
value of the Stock Award is an extraordinary item of compensation outside the
scope of the Award Recipient’s employment contract, if any. As such, the Stock
Award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
16.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.
17.    Successors. This Agreement shall be binding upon and inure to the benefit
of the successors of the respective parties.
IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.
COMERICA INCORPORATED


By: __________________________
__________________________
__________________________
Name:    
XXXXXXX
Employee ID Number
Title:    
Employee
 
     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





